PER CURIAM
Defendant appeals the trial court’s judgment of conviction and sentence, assigning error to the trial court’s imposition of an upward departure sentence and a $2,000 compensatory fine. We reject defendant’s challenge to the upward departure sentence without written discussion, and we write only to address his challenge to the compensatory fine. Defendant argues, and the state concedes, that the record is insufficient to support the compensatory fine, which was imposed over defendant’s objection. We agree. See State v. Kennedy, 227 Or App 281, 282, 205 P3d 65 (2009) (trial court lacked authority to impose a compensatory fine in the absence of evidence that the victim had sustained any pecuniary loss as a result of defendant’s offenses).
Compensatory fine vacated; remanded for resentenc-ing; otherwise affirmed.